UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                C'rlAMBERS OF_
                                                         ALVIN K. HELLEASTEIN
                                                                U.. D.J.

--------------X
In re AMERICAN REALTY CAPITAL       Civil Action No. 1: l 5-mc-00040-AKH
PROPERTIES, INC. LITIGATION
                                    CLASS ACTION
                                                          USDC SDNY
This Document Relates To:                                 DOCUMENT
                                                          ELECTRONIC ALLY FILED
    ALL ACTIONS.
_ _ _ _ _ _ _ __ __ _ _ _ x                               DOC#:- -- -r------,f----
                                                                                oW

NOTICE OF MOTION AND MOTION FOR LEA VE TO FJLE UNDER SEAL EXHIBIT B TO
              THE Wf:@WDJ ORDER AND FINAL JUDGMENT




48 17-9069-0993 . v I
           Case 1:15-mc-00040-AKH Document 1303 Filed 01/14/20 Page 2 of 10




            PLEASE TAKE NOTICE that pursuant to Rule 4(B)(i) of this Court' s Individual Rules of

Practice and the Joint Stipulation and Protective Order entered by the Court on November 15, 2016

(ECF No. 324) (the "Protective Order"), Lead Plaintiff, by its undersigned attorneys, hereby moves

this Court for leave to file Exhibit B to the [Proposed] Order and Final Judgment under seal. Exhibit

B to the [Proposed] Order and Final Judgment contains a list of persons or entities that have entered

into a settlement agreement or otherwise provided a release to any defendant relating to or arising

from the purchase or other acquisition of American Realty Capital Properties, lnc. securities prior to

October 29, 2014. lt is Lead Plaintiffs understanding that many, if not all, of the settlement

agreements were made on a confidential basis. Lead Plaintiff does not agree that the identities listed

on Exhib it B are confidential and will be asking the Court at the hearing scheduled for January 21,

2020 to determine whether Exhibit B should remain sealed.

            Pursuant to Paragraph 5(a) of the Protective Order and in accordance with Rule 4 of this

Court's Individual Rules of Practice, Lead Plaintiff is contemporaneously herewith ( 1) submitting an

unredacted copy of Exhibit B to the Court and (2) serving upon other parties in the action an

unredacted copy of Exhibit B.

DATED: January 14, 2020                         ROBBINS GELLER RUDMAN
                                                  &DOWDLLP
                                                DARREN J. ROBBINS
                                                MICHAEL J. DOWD
                                                JONAH H. GOLDSTEIN
                                                DEBRA J. WYMAN
                                                JESSICA T. SHINNEFJELD



                                                                 s/ Debra J. Wyman
                                                                DEBRA J. WYMAN




                                                  - I-
48 17-9069-0993 . v I
          Case 1:15-mc-00040-AKH   Document 1303 Filed 01/14/20       Page 3 of 10




                                        655 West Broadway, Suite 1900
                                        San Diego, CA 92101-8498
                                        Telephone: 619/231-1058
                                        619/231-7423 (fax)
                                        darrenr@ rgrdlaw.com
                                        miked@rgrdlaw.com
                                        jonahg@ rgrdlaw.com
                                        debraw@ rgrdlaw.com
                                        jshinnefield@ rgrdlaw.com

                                        ROBBINS GELLER RUDMAN
                                          & DOWDLLP
                                        SAMUEL H. RUDMAN
                                        ROBERT M. ROTHMAN
                                        58 South Service Road , Suite 200
                                        Melville, NY 11747
                                        Telephone: 631 /367-7100
                                        631/367-1173 (fax)
                                        srudman@ rgrdlaw.com
                                        rrothman @ rgrdlaw.com

                                        Lead Counsel for Lead Plaintiff and the Class




                                         -2-
4817-9069-0993 .v I
